59 So. 3d 384 (2011)
James BEAN, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-1207.
District Court of Appeal of Florida, Fourth District.
May 4, 2011.
Carey Haughwout, Public Defender, and Narine N. Austin, Assistant Public Defender, West Palm Beach, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We reverse the finding that appellant willfully violated his community control. Appellant's house had been without electricity for several months, so he ran an extension cord from a neighbor's house to charge a miniature tracking device used to monitor his whereabouts. He had been sleeping outside to stay within the range of the tracking device, but moved inside to a bedroom due to the cold weather. This move brought him outside of the range of the tracking device. The state presented no evidence that appellant intentionally disregarded the rules of the GPS monitoring system. See Correa v. State, 43 So. 3d 738 (Fla. 2d DCA 2010).
Reversed and remanded.
GROSS, C.J., HAZOURI and CIKLIN, JJ., concur.